Citation Nr: 1011654	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
spinal stenosis at L4-5, prior to August 28, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
spinal stenosis at L4-5, from August 28, 2003, and prior to 
November 19, 2008.

3.  Entitlement to an evaluation in excess of 40 percent for 
spinal stenosis at L4-5, from November 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1992 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for degenerative disc disease of the lumbar spine 
effective from November 30, 2001.  A November 2002 rating 
decision continued a 10 percent rating for mechanical low 
back pain.  The RO granted an increased 20 percent rating 
effective from August 28, 2003, but found the service-
connected disability was more appropriately addressed as 
spinal stenosis at L4-5.  In August 2006, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board remanded the case for additional 
development in February 2007.  There was substantial 
compliance with the requested development.

The Board notes that an August 2009 rating decision granted 
an increased 40 percent rating for spinal stenosis at L4-L5 
effective from November 19, 2008.  Therefore, the issues for 
appellate review are more appropriately addressed as listed 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice, including notice that the requirements 
applied to all elements of a claim, by correspondence dated 
in December 2001, February 2007, and August 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

In this case, an August 28, 2003, VA treatment report noted 
the Veteran complained of intermittent symptoms down the 
right lower extremity to the knee and down the left lower 
extremity to the calf.  Lower extremity strength testing on 
hip flexion was 4/5 on the right and 4+/5 on the left.  
Straight leg raise testing was normal with hamstring 
tightness.  The examiner's assessment included chronic low 
back pain due to malalignment.  VA treatment records dated in 
April 2005 noted an examination revealed motor strength of 
5/5 in the lower extremities with intact sensation.  Straight 
leg raise testing was negative.  Electromyography (EMG) and 
nerve conduction studies in May 2005 revealed normal right 
sural sensory and right peroneal and tibial motor nerves.  

At her personal hearing in August 2006 the Veteran complained 
of radiating pain that began in the left and right hips and 
continued down the lower extremities.  She denied any 
numbness in the feet, but stated she got cramps and spasms 
with muscle spasms in the leg and foot.  VA treatment records 
dated in September 2006 show she complained of pain in the 
posterior right lower back and pelvis which she described as 
a burning pain radiating down to the right foot.  She stated 
she experienced cramps in the calves.  The examiner noted 
motor function of 5/5 in the lower extremities with intact 
sensation.  Straight leg raise testing was negative.  Ankle 
and knee jerks were present and 2+.  The diagnosis was Grade 
I spondylolisthesis at L4-L5 with mild canal stenosis and 
bilateral facet arthropathy.  An April 2007 treatment report 
noted the Veteran denied paresthesia and polyuria.  An April 
2007 magnetic resonance imaging (MRI) scan revealed Grade I 
spondylolisthesis at L4-L5 with bilateral facet arthropathy 
and disc protrusion resulting in severe central stenosis.  

At her November 19, 2008, VA examination the Veteran 
complained of occasional falls due to leg weakness and 
radiation down the right leg exacerbated by sitting, 
standing, and walking.  It was noted that there was a history 
of urinary incontinence, which did not require wearing 
absorbent material, and urinary frequency with nocturia, 
numbness, paresthesia, leg or foot weakness, and falls.  The 
etiology of these symptoms was not unrelated to the claimed 
disability.  There was a history of fatigue, decreased 
motion, stiffness, weakness, spasm, and pain.  Flare-ups of 
severe spinal symptoms occurred every two to three weeks and 
lasted from one to two days.  There were no precipitating 
factors.  The Veteran stated she was able to walk a quarter 
of a mile.  Physical examination revealed normal posture and 
gait.  There was no evidence of gibbous, kyphosis, list, 
lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis, or thoracolumbar spine ankylosis.  Examination of 
the muscle of the spine revealed spasm to the right and left 
sides without evidence of atrophy, guarding, pain on motion, 
tenderness, or weakness.  There was no muscle spasm, 
localized tenderness, or guarding severe enough to cause an 
abnormal gait or abnormal spinal contour.  There was normal 
muscle strength and tone and normal sensation to the lower 
extremities.  Knee and ankle jerks were hyperactive without 
conus, bilaterally, with normal plantar flexion.  

Range of motion studies revealed active thoracolumbar spine 
flexion to 30 degrees, extension to 20 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 10 degrees, 
right lateral rotation to 50 degrees, and left lateral 
rotation to 45 degrees.  There was objective evidence of pain 
on motion and after repetitive motion.  After repetitive 
motion there was additional limitation due to pain with 
flexion to 30 degrees, extension to 10 degrees, right lateral 
flexion to 10 degrees, left lateral flexion to 12 degrees, 
right lateral rotation to 30 degrees, and left lateral 
rotation to 30 degrees.  Lasegue's sign was negative.  The 
examiner noted that there was subjective evidence of sciatic 
neuropathy, but that there was no evidence of muscle spasm, 
muscle atrophy, or overt weakness to corroborate the 
subjective sciatic symptoms.  A December 2008 MRI scan 
revealed degenerative disc changes from L2-3 to L5-S1, 
degenerative facet changes from L3-4 to L5-S1, and moderately 
severe spinal stenosis at L4-5.  

An August 2009 VA examination report noted the Veteran 
complained of constant throbbing bilateral lumbar paraspinal 
pain that was moderate in degree with radiating pain to the 
bilateral calves.  Urinary incontinence, which required 
wearing absorbent material changed less than twice per day, 
urinary urgency, and urinary frequency, and symptoms of 
numbness, paresthesia, foot weakness, falls, and unsteadiness 
were not unrelated to the claimed disability.  There was a 
history of fatigue, decreased motion, stiffness, weakness, 
and pain, but no history of spasm.  There was no evidence of 
flare-ups of spinal symptoms and no incapacitating episodes 
of spine disease.  It was noted she was able to walk a 
quarter of a mile.  The examiner observed that she walked in 
a cautious and guarded fashion with a very stiff gait.  There 
was no evidence of gibbous, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
thoracolumbar spine ankylosis.  Examination of the muscle of 
the spine revealed spasm, guarding, and pain on motion to the 
right and left sides without evidence of atrophy, tenderness, 
or weakness.  There was muscle spasm, localized tenderness, 
or guarding severe enough to cause an abnormal gait or 
abnormal spinal contour.  There was normal muscle strength 
and tone and normal sensation to the lower extremities.  Knee 
and ankle jerks and plantar flexion were normal.  

Range of motion studies revealed active thoracolumbar spine 
flexion to 20 degrees, extension to 15 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 20 degrees, 
right lateral rotation to 50 degrees, and left lateral 
rotation to 50 degrees.  There was objective evidence of pain 
on motion and after repetitive motion.  After repetitive 
motion there was additional limitation due to pain with 
flexion to 17 degrees, extension to 12 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 12 degrees, 
right lateral rotation to 50 degrees, and left lateral 
rotation to 45 degrees.  Lasegue's sign was negative.  

The examiner noted the Veteran was self-employed as a realtor 
and that she had lost no time from work over the previous 
twelve months.  The diagnosis was severe lumbar spinal 
stenosis.  The disorder was noted to have significant effects 
on usual occupation including poor social interactions, 
decreased mobility, problems lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, decreased 
lower extremity strength, and pain.  The Veteran reported 
that she did not work when her back was troubling her.  The 
examiner also stated that the disorder had severe effects on 
chores, shopping, and traveling and that it prevented 
exercise and sports with moderate effects on recreation.

Although the November 2008 and August 2009 VA examination 
reports indicate a history of urinary incontinence, urinary 
urgency, and urinary frequency, and symptoms of numbness, 
paresthesia, foot weakness, falls, and unsteadiness, the 
November 2008 examiner found there was no evidence of muscle 
spasm, muscle atrophy, or overt weakness to corroborate 
subjective sciatic symptoms.  There is no indication that any 
EMG or nerve conduction studies have been conducted since May 
2005 which might corroborate these subjective sciatic 
symptoms.  Therefore, the Board finds that additional 
development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for her spinal stenosis 
at L4-5 disability since April 2007.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of her service-
connected spinal stenosis at L4-5 
disability.  The examiner must identify 
all orthopedic and neurologic 
manifestations of the service-connected 
low back disability.  The examiner must 
provide an opinion as to whether or not 
any neurological impairment is 
etiologically related to the Veteran's 
service-connected spinal stenosis at L4-
5.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Spine 
Examinations, revised on April 20, 2009.

All indicated tests and studies are to be 
performed, to include, if feasible, nerve 
conduction or electromyography (EMG) 
studies, and a comprehensive occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  An explanation should be 
provided if additional tests or studies 
are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  The 
RO should also specifically consider 
whether separate ratings are warranted 
for associated objective neurologic 
abnormalities, including, but not 
limited to bowel or bladder impairment 
under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of 
the Spine, Note (1).  If any benefit 
sought remains denied, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


